1 Reported in 276 N.W. 274.
Appeal from an order granting a new trial upon defendants' motion after verdict in favor of plaintiff. Memoranda attached to *Page 366 
and made part of the order recite that it was granted exclusively for errors of law occurring at the trial, upon the grounds (1) that there was no evidence to justify a finding that the defendants or any of them converted the stock claimed to have been converted; (2) that if the stock was converted the evidence did not show that the defendants were liable therefor because the conversion was by others; (3) that the proof of damages was speculative and did not establish the damages found by the jury. These are not errors of law occurring at the trial. The order is not appealable, and the appeal is dismissed upon the authority of Roelofs v. Baber, 194 Minn. 166,259 N.W. 808, and Olson v. Heise, 197 Minn. 441, 267 N.W. 425.
Appeal dismissed.